Citation Nr: 0909159	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  95-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for 
residuals of an injury to the left ulnar nerve, as a 
residual of a gunshot wound.

2.	Entitlement to a rating in excess of 30 percent for 
residuals of a through and through gunshot wound to the 
right chest, with Muscle Group (MG) II involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had recognized service from May 1944 to February 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  A June 1994 rating decision 
denied increased ratings for the Veteran's service-connected 
residuals of a gunshot wound to MG II of the right chest and  
left ulnar nerve.  A September 2000 rating decision granted a 
30 percent rating for the residuals of a gunshot wound to the 
right chest, involving MG II, and a 50 percent rating for the 
left ulnar nerve injury, both effective January 11, 1994 when 
he filed his claim for an increased rating.  A December 2002 
rating decision denied the Veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).

In August 2006 and June 2007, the Board remanded the 
Veteran's case to the RO for further development, including 
scheduling him for a requested hearing in conjunction with 
his claims.  However, in a June 2008 signed statement, the 
Veteran withdrew his hearing request.  

In a January 2009 rating decision, the RO granted the 
Veteran's claim for a TDIU, effective from July 11, 2002 when 
his formal claim for that benefit was received.  This action 
represents a full grant of the benefits sought as to this 
matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's left hand is his major extremity.  


2.	The Veteran's service-connected left ulnar nerve 
disability is manifested by complete paralysis of his 
left (major) extremity.

3.	The Veteran's service-connected residuals of a through 
and through gunshot wound to the right chest, with MG II 
involvement is manifested severe injury to MG II of the 
non-dominant extremity.  


CONCLUSIONS OF LAW

1.	Resolving doubt in the Veteran's favor, the schedular 
criteria for a 60 percent evaluation, but no more, for 
residuals of an injury to the left ulnar nerve (major) 
due to a gunshot wound are met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8616 (2008).

2.	The schedular criteria for an evaluation in excess of 30 
percent for residuals of a gunshot wound to the right 
chest (minor), involving MG II, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.73, Diagnostic Code 5302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  See 
also 73 Fed. Reg. 23353-6 (April 30, 2008), effective May 30, 
2008, for all claims filed on and after that date.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
May 2006, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Thus, as set 
forth herein, no additional notice or development is 
indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in September 2005 and September 2007, the 
RO informed the appellant of its duty to assist him in 
substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In June 2008, the RO provided the Veteran with notice 
consistent with the Court's holding in Vazquez-Flores.   

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA and private medical records, 
dated from 1994 to 2008, were obtained, and he was afforded 
multiple VA examinations.  In fact in a September 2007 signed 
statement, the Veteran said he had no more evidence to submit 
in support of his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. Factual Background

The record reflects that, in 1945, the Veteran apparently 
sustained a gunshot wound to the left arm and right chest, 
was hospitalized (reportedly for several weeks), and then 
evidentially returned to service.

Post service, a July 1949 signed statement from Dr. F.T.L., 
indicates that he examined the Veteran to determine his 
fitness for performing manual labor.  A big scar from a 
gunshot wound on the left forearm, a right upper chest scar, 
and a big scar on the right axial were noted.  There was 
partial limitation of movements of two small fingers of the 
left hand due to contractures from the scar, with a marked 
decrease in force and usefulness of both upper extremities 
caused by injures to the internal structures of his limbs.  
There was dyspnea on exertion thought to be due to injury 
from the wound on the internal structure of the right lung.

According to a February 1950 VA orthopedic and surgical 
examination report, the Veteran complained of right chest 
pain on exertion and numbed medial half of his left forearm 
and hand that was worse when using his hand.  Objectively, 
over the right second rib, there was a broad non-adherent 
scar, 5 1/2 centimeters (cm.) by 1 1/2 cm., where the bullet 
entered.  In the right axillary region, there was a linear 
non-adherent horizontal scar 6 cm long, where the bullet 
exited.  There were no keloid and bone defects or foreign 
bodies palpable.  Chest expansion was fair and equal with no 
diminished resonance and no rales.  

Further, on the medial surface of the left forearm there was 
an adherent slightly depressed scar, 10 cm. by 3 cm.  There 
was no keloid or palpable foreign body and no deformity of 
the forearm.  It was noted that the Veteran was left-handed 
and continued to use his left as his major arm.  There was no 
limitation or any appreciable weakness at the wrist or 
fingers of the hand and no atrophy of the left hand and 
fingers.  There was slight anesthesia of the medial half of 
the ventral surface of the forearm distal to the scar, medial 
half of the hand, and fourth and fifth fingers.  Results of 
x-rays taken at the time included a normal chest and nothing 
unusual in the left forearm.  Diagnoses included non-adherent 
scars in the chest and right axillary region; an adherent 
left forearm scar; mild injury to the left ulnar nerve; and 
mild injury to the pectoralis major and latissimus dorsi, 
right.  

In a February 1950 rating decision, the RO granted service 
connection for a moderate injury to the right chest (minor) 
involving MG II as a residual of a through and through 
gunshot wound, and a mild ulnar nerve injury of the left 
(major) extremity, that were awarded 20 and 10 percent 
ratings, respectively.  

In January 1994, the RO received the Veteran's current claim 
for increased ratings for his right chest and left ulnar 
nerve disabilities.

An Apri1 1994 private chest-x-ray report reflects no evidence 
of acute pulmonary pathology, and indicates a questionable 
boney abnormality on the 4th rib with a nodule on the right 
apex and another on the left chest.  Results of computed 
tomography (CT) taken in April 1994 showed a glaucomatous 
lesion on the right apex and left chest.  Results of July and 
September 1994 x-rays were unchanged.  

Results of an electromyography (EMG) study performed by VA in 
July 1994 showed evidence of ulnar neuropathy with selective 
involvement of the ulnar innervated intrinsic muscles of the 
hand, with evidence of mild sensory neuropathy involving the 
left median nerves.

An August 1994 VA examination report indicates that the 
Veteran was 72 years old and includes his complaints of 
decreased sensation in the left medial forearm and hand, with 
trembling of the distal left upper extremity, and decreased 
grip.  He said that he dropped objects in his left hand and 
had decreased left hand grip strength.  Objectively, there 
was a 3 cm. by 4 cm. scar on the medial aspect of the left 
forearm with decreased sensation.  The left forearm and hand 
had tremulousness of the outstretched distal left upper 
extremity; left hand grip was 4/5; and there was decreased 
sensation in the left median nerve.  The diagnoses included 
status post gunshot wound of the left forearm in 1945 with 
residual decreased sensation of the left medial cutaneous 
nerve of the forearm and left ulnar neuropathy, and passive 
mild sensory neuropathy of the left medial nerve, by 
diagnostic tests.

A March 1997 VA peripheral nerve examination report includes 
the Veteran's complaint of chronic chest pain with tremors in 
his hand and thumb.  It was noted that he was left-handed.  
Objectively, there was left thumb weakness, with hypothesia, 
atrophy, reduced strength in the forearm with pronation and 
supination in the left hand.  There was weakness and tremor 
in the thumb and fingers and decreased fine motor (skill).  
There was decreased sensation in the left arm below the 
bullet wound.  In the upper extremities weakness was 3+-4/5 
with injury to the left arm median and ulnar nerves and 
posterior interosseous nerve that was an extension of the 
radial nerve.  The diagnosis was peripheral nerve injury to 
the ulnar, median, posterior, and interosseous nerves.

VA outpatient records dated during 1998 reflect the Veteran's 
complaints of right shoulder and chest pain.  In March, he 
complained of intermittent right shoulder and right axillary 
pain.  There was decreased range of right shoulder motion and 
the assessment was chronic right shoulder pain secondary to 
gunshot wound.  In June, right chest musculoskeletal pain was 
noted and there was mild tenderness to palpation of the right 
anterior chest.  

In March 2000, VA afforded the Veteran a medical examination 
performed by a private physician who noted that the Veteran 
was a poor historian with decreased command of the English 
language.  The examiner believed that the Veteran was right-
handed.  The Veteran took Tylenol for chest discomfort and 
had left hand or thumb shaking or tremor for ten years.  

Objectively, there was a left arm scar, 5 cm. long by 3 cm. 
wide, with a slight contracture in the area that did not 
involve the joint and was below the elbow joint.  There was 
evidence of nerve damage and limitation of motion of the left 
arm.  The Veteran's other scar, on the right, infraclavicular 
region, was 4 cm. long by 8 mm. wide.  There was no evidence 
of tissue loss and neither scar showed any muscle herniation, 
bone damage or atrophy, keloid tenderness or 
hypersensitivity.  

Further, range of motion of the both shoulders was flexion to 
125 degrees; abduction was to 140 degrees (normal is to 180 
degrees); external rotation was to 55 degrees (normal is to 
90 degrees) right and left; rotation (internal?) was to 65 
degrees (normal is to /90 degrees) right and left; and 
limited due to stiffness and mild pain.  Slight shoulder 
weakness was noted on repeated use.  Range of motion of the 
Veteran's right wrist was within normal limits.  Range of 
motion of the left wrist was revealed normal dorsiflexion, 
and radial and ulnar deviations; palmar flexion was to 65 
degrees (normal is to 80 degrees); and all with pain.  
Limited motion on the left was due to pain at the endpoint of 
motions, with no weakness, lack of endurance, fatigability, 
and incoordination.

Neurological examination findings revealed abnormal motor 
strength on the upper extremities.  Right hand strength was 
4/5 but left hand strength was 3/5.  The veteran had a pill-
rolling tremor on the left.  Left grip was decreased.  He 
could not approximate with the left hand, was unable to 
adduct the left thumb; and his ring and little fingers could 
not fully extend.  Sensory findings were grossly intact and 
reflexes were symmetric.  Diagnoses included status post 
gunshot wound to the left arm with limitation of motion of 
the left shoulder, left wrist, left ulnar nerve damage with 
mild paralysis.  Also diagnosed was status post gunshot wound 
to the right anterior chest, MG II, through and through with 
minimal scarring and limitation of motion of the right 
shoulder.  The left forearm scar was well-healed.  There was 
limited shoulder motion due to pain with slight weakness.  
The grip was weak, particularly on the left.  The examiner 
speculated that the Veteran may have Parkinson's disease.  
There was slight limitation of left wrist palmar flexion due 
to pain.  

As noted above, in September 2000, the RO awarded a 50 
percent rating for complete paralysis of the Veteran's left 
ulnar nerve disability and a 30 percent rating for moderately 
severe muscle disabiity for his right chest injury 
(apparently rating the dominant extremity).  But, the March 
2006 supplemental statement of the case (SSOC) reflects that 
a 30 percent rating was granted for severe muscle injury and 
was the highest disability evaluation for the disorder, 
suggesting that the non-dominant extremity was rated.  It 
noted that the 50 percent rating assigned for the ulnar nerve 
disability was the highest disability rating available, 
suggesting that the non-dominant extremity was rated.   

In a November 2006 signed statement, P.F.E., M.D., noted that 
the Veteran had a gunshot wound to the left forearm and 
experienced almost constant tremors and numbness in his left 
arm and severe pain and tingling in his right chest and 
axilla.  The doctor opined that the gunshot wound partially 
damaged the Veteran's median and ulnar nerve in his left 
forearm and partially damaged the right brachial plexus.

In June 2008, the Veteran underwent an orthopedic examination 
performed by K.S., M.D. who said that he was right hand 
dominant.  He complained of increased right shoulder pain and 
difficulty reaching overhead.  He had Parkinson's disease 
with decreased motion in the past few years.  Objectively, 
active flexion in the right upper extremity was to 30 
degrees; internal rotation was to the hip; external rotation 
was to 10 degrees.  The Veteran had positive cogwheeling with 
passive motion but had mechanical blockage at 90 degrees.  On 
his left side, he was able to flex to 120 degrees with 
internal rotation to the sacrum.  It was noted that x-rays 
showed normal bony alignment with some arthritic changes in 
the acromioclavicular (AC) joint.  The clinical assessment 
was right shoulder pain with adhesive capsulitis.

In June 2008, VA afforded the Veteran a private medical 
examination.  According to the examination report, he was a 
reliable historian.  He complained of tingling, numbness, 
loss of sensation, pain, abnormal sensation, and weakness in 
his left forearm and hands with shaking in both hands.  He 
had a problem using his left forearm.  The veteran 
experienced intermittent pain in his right chest and axilla 
approximately four times a week for one to two days.  His 
right shoulder fatigued and he reported intermuscular 
scarring.  He was unable to hold anything nor was he able to 
write or lift up his right hand.  He was unable to keep up 
with normal work requirements or perform normal work.  

Objectively, a depressed and hyper pigmented scar was noted 
on the ulnar aspect of the left forearm; with scars on the 
right anterior chest and right axilla, both of which were 
hypo pigmented.  The scars were non-tender and there was 
disfigurement in the left forearm.  There was adherence but 
no ulceration, instability, inflammation or edema.  There was 
mild tissue loss on the left forearm with no keloid.  There 
was abnormal texture less than 6 square inches.

Further, it was noted that the Veteran was right-hand 
dominant as he used his right hand for writing, eating, and 
combing his hair.  He was able to make a fist with both hands 
and had normal hand strength.  There was depression of the 
arm (right apparently) from vertical overhead to hanging at 
the side with motor strength of Muscle Group II at 4/5.  
There was no adherence, intermuscular scarring, and adhesion 
to the bone as to the right axilla exit wound.  There were 
signs of lowered endurance and impaired coordination because 
of associated pain and weakness that caused limitation of 
motion and decreased endurance of the right shoulder.  The 
injury did not involve tendons, bones, joints or nerves.

Examination of the left shoulder revealed normal range of 
motion.  Range of motion of the right shoulder was flexion 
and abduction to 120 degrees; external rotation to 70 
degrees; internal rotation to 90 degrees with pain, fatigue, 
weakness, lack of endurance, and incoordination on flexion, 
abduction, and internal rotation of the right shoulder with 
weakness having the major impact on function.  With 
repetitive use, there was an additional 20 degree limitation 
of motion on flexion, abduction, external rotation, with 
weakness having the major impact on function.

There was normal range of elbow and wrist motion with no 
additional limitation on repetitive use.  The Veteran was 
able to tie his shoelaces, fasten buttons, and pick up a 
piece of paper and tear it without difficulty.  The tips of 
the lateral fingers were able to approximate the proximal 
transverse crease of the palms.  The lateral fingers were 
able to oppose the tips of the thumbs and the tips of the 
thumb pads bilaterally.  Hand strength was slightly 
decreased, bilaterally.

Neurological examination findings revealed decreased sensory 
findings in the left forearm to the left hand ulnar side 
distal to the left forearm scar.  The right upper extremity 
was normal.  Motor function was 4+/5 (nearly normal) in the 
upper extremities.  Deep tendon reflexes were symmetrical at 
2+ in the upper extremities with intermittent bilateral hand 
tremors, more on the left.  Minimal osteoarthritis of the AC 
joint was noted on x-ray with evidence of calcific 
tendinitis.  The examiner said that the Veteran had 
difficulty with gross manipulation and fine fingering, 
bilaterally.  He was unable to do heavy lifting with his 
upper extremities and was unable to work overhead with the 
right upper extremity due to pain and weakness with sensory 
impairment, left hand tremors, and mild bilateral upper 
extremity weakness.

III. Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of a GSW to the 
left ulnar nerve and right chest with MG II involvement 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2008); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

A.	Above 50 Percent for Left Ulnar Nerve Injury

The Veteran's left ulnar nerve disability is currently 
evaluated as 50 percent disabling under Diagnostic Code 8516.  
Under Diagnostic Code 8516, a 50 percent rating may be 
assigned for complete paralysis of the minor ulnar nerve, and 
a 60 percent rating assigned for complete paralysis of the 
major ulnar nerve, with the "griffin claim" deformity due 
to flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of the wrist weakened.  These are the maximum 
available ratings for an ulnar nerve disability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8616.

Under Diagnostic Code 8515, a 70 percent rating is warranted 
for severe complete paralysis of the median nerve of the 
major hand with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the pane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of the index 
finger and feeble flexion of the middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; and pain with tropic disturbances.  38 
C.F.R. § 4.124a (2008).  This is the maximum allowable rating 
for a median nerve disability.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation.  38 C.F.R. § 4.71, Plate I (2008).

The Board notes that there appears to be some confusion in 
the record regarding whether the Veteran is left-handed.  The 
February 1950 VA examination report indicates that he was 
left-handed and in February 1950, service connection was 
granted for an injury to the ulnar nerve (major).  The March 
1997 VA examiner also said that the Veteran was left-handed.  
But, in March 2000, a VA examiner believed that the Veteran 
was right handed, on which the RO evidently premised the 
currently assigned 50 percent rating for a minor extremity 
(see March 2006 SSOC noting that the rating was the highest 
disability evaluation for this condition), and the June 2008 
examiners described the Veteran as right-hand dominant.  

The Board considers the Veteran's left hand as his major 
(dominant) hand.  

Under Diagnostic Code 8616, complete paralysis of the ulnar 
nerve of the major hand warrants a 60 percent rating.  This 
is the maximum schedular rating allowable for an ulnar nerve 
disability of the major extremity.

As such, the Board concludes that a 60 percent rating is 
warranted for complete paralysis of the Veteran's injury to 
the ulnar nerve of a major extremity under Diagnostic Code 
8616.  However, a higher rating is not warranted under any of 
the other applicable rating criteria.

In this case, VA examinations have consistently revealed 
complaints of weakness and tingling in the Veteran's left 
hand, as well as problems with dropping objects. Throughout 
this period, however, his left hand grip strength has 
uniformly been assessed as 3+5/5.  Slight atrophy of the 
muscles was noted .

VA has gone to great efforts to evaluate the level of 
disability of the veteran's median and ulnar nerve injury.  
Results of an electromyography performed by VA in July 1994 
showed only mild sensory neuropathy involving the left ulnar 
and medial nerve.

In March 2000, a VA examiner noted the Veteran's tremor and 
speculated that he had Parkinson's diease.  Decreased left 
hand grip and strength were reported at that time.  The June 
2008 orthopedic examination report noted that the Veteran had 
Parkinson's diease with decreased motion in the past few 
years.

The June 2008 VA examiner reported a slight decrease in hand 
strength with decreased sensory findings in the left forearm 
ulnar side distal to the left forearm scar.  The Veteran had 
difficulty with gross manipulation and fine fingering but 
could tie his shoelaces, pick up paper and fasten buttons.

In light of the foregoing, while the Veteran has had 
difficulty with dropping objects and lifting things over 
head, he evidently remains independent in activities of daily 
living.

In reaching this decision the Board considered other 
Diagnostic Codes, but once again the preponderance of the 
evidence is against finding entitlement to a rating in excess 
of 60 percent.  Under Diagnostic Code 8515, a 70 percent 
disability rating is warranted for complete paralysis of the 
median nerve of the major upper extremity. Such a degree of 
impairment is not shown due to the gunshot wound.

Accordingly, a 60 percent rating, but no higher, is warranted 
for the Veteran's service-connected left (major) ulnar nerve 
disability.  The benefit of the doubt has been granted in the 
Veteran's favor to this limited extent.  38 U.S.C.A. § 
5107(b).

B.	Above 30 Percent For Injury to MG II, Right Chest, as a 
Residual of Through and Through Gunshot Wound

The Veteran is currently assigned a 30 percent evaluation for 
injury to his right chest with MG II involvement, under the 
provisions of Diagnostic Code 5302. 

As described above, the evidence of record reflects that the 
Veteran was left-handed.  Therefore, his right shoulder is 
considered his minor non-dominant extremity.  See 38 C.F.R. § 
4.69 (2008).  

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  The schedular criteria for muscle injuries 
evaluated, as well as the provisions of 38 C.F.R. 4.55, 4.56 
that relate to evaluation of muscle injuries, were revised 
effective July 3, 1997, as set forth in 38 C.F.R. 4.55, 4.56, 
and 4.72 (2008).  See 62 Fed. Reg. 30,237-240 (1997).  For 
instance, 38 C.F.R. 4.72 was removed and the provisions 
contained in that regulation was incorporated into the 
provisions of 38 C.F.R. 4.56 (2008).  The revised Rating 
Schedule provisions were not promulgated to substantively 
change the criteria, but rather "to update this portion of 
the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5302, reveals no changes in the 
evaluations provided for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

The regulatory changes did not result in any material change 
to the respective rating criteria for the Veteran's affected 
muscle group, that both before and after the regulatory 
changes, is evaluated under DC 5302 ,that involves Muscle 
Group II.  These criteria provide that the function of MG II 
is the depression of arm from vertically overhead to hanging 
at side (the extrinsic muscles of the shoulder girdle 
involved are the Pectoralis major II (costosternal); 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi)).  This muscle group also allows for the downward 
rotation of scapula using the pectoralis minor; and the 
rhomboid, which are also extrinsic muscles of the shoulder 
girdle.  

Under Diagnostic Code, 5302, a 20 percent rating is warranted 
for moderately severe impairment of the non-dominant arm.  A 
maximum 30 percent rating for severe muscle impairment of the 
non-dominant arm, may be assigned under 38 C.F.R. § 4.73, 
Diagnostic Code 5302.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. at 
206.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that: (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, in pertinent part, 
disabilities resulting from muscle injuries shall be 
classified as follows:

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2008).

Degenerative arthritis, including post-traumatic arthritis 
that is established by x ray findings, will be rated based on 
limitation of motion of the specific joint involved. 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2008)

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions. 
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d).

The initial February 1950 award of service connection was for 
a moderate injury to MG II of the right chest (minor).  The 
September 2000 rating decision assigned a 30 percent rating 
for a moderately severe muscle disability (evidently rating a 
dominant extremity).  However, the March 2006 SSOC said that 
a 30 percent was warranted for severe injury and was the 
highest available evaluation for the disability (apparently 
rating a non-dominant extremity).  

However, the Veteran is left-handed, and the condition at 
issue involves the non-dominant arm.

Thus, the currently assigned 30 percent rating is the maximum 
allowable schedular rating for severe muscle injury of MG II 
of the non-dominant extremity under Diagnostic Code 5302.  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of MG 
I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) 
(2008).  In this respect, consideration of the rating 
criteria for a limitation of right shoulder motion reveals 
that a 40 percent evaluation may be granted for the minor 
extremity, if there is unfavorable abduction limited to 25 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2008).

In the case of an anklylosed shoulder, if MG I and II are 
severely disabled, the evaluation of the shoulder joint under 
Diagnostic Code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will  not be rated.  38 C.F.R. 
§ 4.55(c).

In this case, the Veteran's right chest disability involves 
only MG II.  The fact that the right shoulder is not 
ankylosed was clearly demonstrated at the June 2008 VA 
examination that revealed right shoulder flexion and 
abduction to 120 degrees; external rotation to 70 degrees; 
and internal rotation to 90 degrees, although the June 2008 
private orthopedic evaluation reported flexion of the right 
shoulder to 30 degrees. 

Some weakness of the right chest and shoulder was noted on VA 
examination in 2008, when the examiner said that repetitive 
use caused an additional 20 degree loss of right shoulder 
motion.

Nevertheless, with regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
right chest injury involving MG II are contemplated in the 
currently assigned 30 percent rating.  There is no indication 
that pain, due to disability of the right chest and shoulder, 
causes functional loss greater than that contemplated by the 
30 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

Thus, the Board finds that the preponderance of the evidence 
is against finding that the residuals of the right chest 
wound involving Muscle Group II warrant a rating in excess of 
30 percent.  38 C.F.R. § 4.7.  Although arthritic changes in 
the right shoulder were noted, a higher rating under 
Diagnostic Code 5201 is not warranted. See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Code 5201.  The benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).

C.	Scars

While the Veteran's service-connected gunshot residuals 
include three scars, on his left forearm, right chest, and 
right axilla, separate compensable ratings are not warranted 
under the applicable rating criteria. 

During the pendency of the Veteran's appeal, the criteria for 
evaluating scars were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of August 30, 2002.  The 
rating criteria for evaluating scars were amended again, 
effective from October 23, 2008, but these regulations only 
apply to applications for benefits received by VA on or after 
that date.  See 73 Fed.Reg. 54708 (Sept. 23, 2008).

The Board notes that Diagnostic Code 7805 (rating scars on 
the basis of limitation of function of the affected part) 
underwent no change pursuant to the August 2002 amendments, 
and also notes that an increased rating is not warranted 
under this diagnostic code since the Veteran has never met 
the requisite limitation of motion in his left forearm, right 
chest or right axilla due to the scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective prior to and after August 30, 
2002.

Neither old or new Diagnostic Code 7800, that provides the 
criteria for rating disfiguring scars of the head, face, or 
neck, or old Diagnostic Code 7802, which provided the 
criteria for scars resulting from second degree burns, apply 
in the instant case as the Veteran's scars are located on his 
left forearm and chest and resulted from a gunshot.

Old Diagnostic Code 7803 provided a 10 percent evaluation for 
superficial, poorly-nourished scars with repeated ulceration 
and old Diagnostic Code 7804 provided a 10 percent evaluation 
for superficial scars that were tender and painful on 
objective demonstration.  

Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7801 rates scars that are deep, or that cause 
limited motion, based on the area of the scars.  The minimum 
compensable rating of 10 percent would require an area or 
areas exceeding 6 square inches (39 sq. cm.).  Diagnostic 
Code 7802 rates scars that are superficial and that do not 
cause limited motion, based on the area of the scars, with an 
area or areas of 144 square inches (929 sq. cm.) or greater 
required to support the  sole compensable rating of 10 
percent.  Diagnostic Code 7803 provides a 10 percent rating 
for a superficial, unstable scar, and Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars that 
are painful on examination. 

The Veteran's three gunshot wound scars include a depressed 
and hyper pigmented scar on the ulnar aspect of the left 
forearm; with a scar on the right anterior chest and a scar 
on the right axilla, both of which were hypo pigmented.  The 
scars were non-tender; there was disfigurement in the left 
forearm.  There was adherence but no ulceration, instability, 
inflammation or edema.  There was mild tissue loss on the 
left forearm with no keloid.  There was abnormal texture less 
than 6 square inches.

Such findings do not warrant separate compensable ratings 
under any of the applicable rating criteria that evaluate 
scars.  The scars are nontender, and while mild tissue loss 
and adherence were noted in the left arm scar, there are no 
other findings that would warrant a separate compensable 
evaluation for any of the Veteran's residual gunshot wound 
scars.  




D.	Both Disabilities

The Board further finds that the evidence does not present 
any extraordinary factors, such that the service-connected 
gunshot wound residuals of the right chest and left ulnar 
nerve have markedly interfered with the Veteran's employment 
or have required frequent hospitalizations.  In the absence 
of such factors, consideration of the application of 38 
C.F.R. § 3.321(b)(1) is not in order.  To the extent that 
these disabilities have affected his ability to work, the 
RO's recent award of a TDIU contemplates the impact of the 
disabilities on the Veteran's ability to obtain and retain 
gainful employment.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 60 percent rating, but no higher, is granted for residuals 
of an injury to the left (major) ulnar nerve as a residual of 
a gunshot wound, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 30 percent for injury to MG II of the 
right chest (minor) as a residual of a through and through 
gunshot wound is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


